[Cite as Waituika v. Office of Properties & Facilities, 2010-Ohio-5833.]

                                        Court of Claims of Ohio
                                                                                   The Ohio Judicial Center
                                                                           65 South Front Street, Third Floor
                                                                                      Columbus, OH 43215
                                                                            614.387.9800 or 1.800.824.8263
                                                                                       www.cco.state.oh.us




NANCY WAITUIKA

        Plaintiff

        v.

OFFICE OF PROPERTIES AND FACILITIES

        Defendant

Case No. 2010-05757-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                           FINDINGS OF FACT
        {¶ 1} 1)        Plaintiff, Nancy Waituika, filed this action against defendant,
Department of Administrative Services (DAS), contending that her 2000 Honda
Odyssey was damaged by malfunctioning traffic control bollards located at the exit-
entrance of the State of Ohio Computer Center, a facility operated by DAS. Plaintiff
seeks damages in the amount of $500.00, her insurance deductible for repair expenses
and related costs. The $25.00 filing fee was paid and plaintiff requested reimbursement
of that cost along with her damage claim.
        {¶ 2} 2)        Defendant filed an investigation report admitting liability and
acknowledging plaintiff Nancy Waituika suffered damages in the amount of $500.00.
                                        CONCLUSIONS OF LAW
        {¶ 3} 1)        Plaintiff has the burden of proving, by a preponderance of the
evidence, that the particular traffic control malfunctioned during normal and intended
use. Saunders v. The Ohio State University (1993), 93-05245-AD. To make such a
showing, plaintiff must produce sufficient evidence or documentation to satisfy the trier
of fact. Saunders.
      {¶ 4} 2)       After review of plaintiff’s complaint, the defendant’s investigation
report and other evidence in the case file, the court makes the following determination.
The court concludes plaintiff has proven her vehicle was damaged by malfunctioning
traffic control bollards located on the premises of the defendant.                Consortium
Communications, Inc. v. Ohio Department of Youth Services (2002), 2002-01420-AD.
Therefore, defendant is liable to plaintiff for damages of $500.00, plus the $25.00 filing
fee, which may be reimbursed as compensable costs pursuant to R.C. 2335.19. See
Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62 Ohio Misc. 2d 19,
587 N.E. 2d 990.




                                 Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




NANCY WAITUIKA

      Plaintiff

      v.

OFFICE OF PROPERTIES AND FACILITIES

      Defendant
      Case No. 2010-05757-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION
        Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $525.00, which includes the filing fee. Court costs are
assessed against defendant.




                                          DANIEL R. BORCHERT
                                          Deputy Clerk

Entry cc:

Nancy Waituika                            Paul A. J. Gunnell
5908 Sonoma Court                         Office of Properties and Facilities
Columbus, Ohio 43229                      1320 Arthur E. Adams Drive
                                          Columbus, Ohio 43221
RDK/laa
7/22
Filed 8/9/10
Sent to S.C. reporter 11/23/10